VAUGHN, Judge.
Defendant assigns as error that the court, without “findings of fact,” allowed one of the eyewitnesses to the robberies to testify that she saw defendant participate in the crimes'. The witness testified that she saw defendant behind the counter of the store where the robberies occurred. Defendant objected, moved to strike and requested a voir dire. The jury was excused and the witness was examined as to her opportunity to observe defendant. She testified that she had ample opportunity to observe defendant throughout the robberies, made it a point to study the features of his face and was of the further opinion that she had sold defendant a pack of cigarettes the day prior *638to the robberies. Defendant offered no evidence on voir dire. The court, without making specific findings of fact, overruled defendant’s motion to strike and ordered the jury returned to the courtroom wherein the witness then proceeded to testify as to defendant’s conduct during the course of the robberies. The uncontradicted evidence tended to show that the witness’s identification of defendant at trial was based upon her observations of defendant during the courses of the robberies. Neither at trial nor on appeal did defendant contend otherwise. Under these circumstances no prejudicial error appears from the failure of the court to make “findings of fact” after the voir dire.
After the State presented its evidence, including that of another witness who identified defendant as a participant in the robberies, defendant took the stand in his own behalf. He testified that at the time the robberies were alleged to have taken place he was in Alexandria, Virginia, having been an escapee from the North Carolina Department of Correction from 3 December 1971 until arrested by an officer of the Charlotte Police Department on 26 December 1971. No other witnesses testified for the defendant.
Defendant assigns as error the denial of his motions for nonsuit and directed verdict. Evidence of defendant’s guilt was adequate for submission to a jury and convincingly supports the verdict rendered in a trial which we hold to have been free of prejudicial error.
No error.
Judges Hedrick and Graham concur.